Per Curiam,
In May, .1892, judgment was rendered by alderman DeLong against Andrew Boland, the plaintiff in this case, for $94.26 and costs. Execution thereon having been returned “ no goods,” an execution attachment was issued May 26, 1892-, and George Spitz, defendant in this case, was summoned as garnishee and answered. At the hearing, June 2, 1892, Boland claimed the benefit of the exemption act, but his claim was ignored by the alderman and judgment against said garnishee was entered for more than the amount of the original judgment. Prior to the hearing of the rule in this case, that judgment was never challenged by appeal, certiorari or otherwise, and had therefore become as final and conclusive, on all the parties thereto, as the judgment of any court of competent jurisdiction : Lacock v. White, 19 Pa. 496. Boland’s claim of exemption was a species of defence, personal to himself, in the execution attachment proceeding; and, the alderman having decided against him, his only remedy was by appeal or certiorari. Having failed to avail himself of either, the judgment of the alderman became absolutely final and conclusive; and, remaining so at the hearing of the rule in this case, the learned court was clearly right in holding that its validity could not be questioned in this proceeding.
The order of August 22, 1892, discharging the rule to show cause why the money paid into court should not be taken out by the plaintiff, is affirmed, with costs to be paid by him.